330 S.W.3d 163 (2010)
Lorenzo T. WEST, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71748.
Missouri Court of Appeals, Western District.
December 28, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 1, 2011.
Susan L. Hogan, for Appellant.
Mary H. Moore, for Respondent.
Before Division Three: ALOK AHUJA, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Lorenzo West appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. West sought to vacate his convictions for murder in the second degree, section 565.021, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000, and concurrent sentences of life imprisonment and fifteen years, respectively. He claims that he received ineffective assistance of counsel when counsel failed to (1) remove a venire-person from the jury panel and (2) preserve any claims of error for appellate review on direct appeal when he failed to *164 file a motion for new trial. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).